                       Case 5:21-cv-01727-EJD Document 30-2 Filed 03/23/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13
                                                    UNITED STATES DISTRICT COURT
               14

               15                             NORTHERN DISTRICT OF CALIFORNIA

               16                                         SAN JOSE DIVISION

               17      ZOOM VIDEO COMMUNICATIONS,                   CASE NO. 5:21-cv-1727-EJD
                       INC.,
               18                                                   [PROPOSED] ORDER GRANTING
                                       Plaintiff,                   PLAINTIFF’S ADMINISTRATIVE
               19                                                   MOTION TO SEAL PORTIONS OF THE
                             vs.                                    OPPOSITION AND EXHIBIT B TO
               20                                                   DEFENDANT’S REQUEST FOR
                       RINGCENTRAL, INC.,                           PRELIMINARY INJUNCTION
               21
                                       Defendant.
               22

               23      RINGCENTRAL, INC.,
               24                      Counterclaimant,
               25            vs.
               26      ZOOM VIDEO COMMUNICATIONS,
                       INC.,
               27
                                       Counterdefendant.
               28
                                                                    [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL
ATTORNEYS AT LAW
                                                                                          CASE NO. 5:21-cv-1727-EJD
                        Case 5:21-cv-01727-EJD Document 30-2 Filed 03/23/21 Page 2 of 2


                   1          Now before the Court is Plaintiff and Counterdefendant Zoom Video Communications,

                   2   Inc.’s (“Zoom’s”) Administrative Motion to Seal Portions of the Opposition to Defendant’s

                   3   Request for Preliminary Injunction. The Motion seeks to seal portions of Zoom’s Opposition to

                   4   Defendant’s Request for Preliminary Injunction, pending the submission of a declaration from

                   5   Defendant RingCentral, Inc. pursuant to Civil Local Rule 79-5(e). Having considered the Motion,

                   6   the supporting Declaration of Arman Zahoory, and Defendant’s declaration in support, the Court

                   7   finds that compelling reasons exist to seal. Thus, IT IS HEREBY ORDERED THAT the Motion

                   8   is GRANTED as follows:

                   9                     Document                                 Text to be Sealed
                        Zoom’s Opposition to Defendant’s Request for Highlighted portions at p. 2, 3, 5, 8, 11, 12,
               10
                        Preliminary Injunction                       13, 17
               11
                        Exhibit B to the Zahoory Declaration in Entirety
               12       Support of Zoom’s Opposition to Defendant’s
                        Request for Preliminary Injunction
               13
                              IT IS SO ORDERED.
               14

               15
                       Dated: ______________________                       _______________________________
               16                                                          Hon. Edward J. Davila

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                           [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL
ATTORNEYS AT LAW
                                                                       1                         CASE NO. 5:21-cv-1727-EJD
